  Case 19-28593      Doc 15     Filed 11/21/19 Entered 11/21/19 15:32:16           Desc Main
                                  Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TENNESSEE


IN RE:                                          : CASE NO: 19-28593-DSK
                                                : CHAPTER: 11
                                                :
MAJESTIC PROPERTIES OF                          :
TENNESSEE LLC
    Debtor                                      :
                                                :

                       NOTICE OF APPEARANCE AND REQUEST
                          FOR SERVICE OF ALL NOTICES

       Fay Servicing, LLC (hereinafter referred to as “Creditor”) hereby enters its appearance

and the law firm of Rubin Lublin TN, PLLC, pursuant to Bankruptcy Rules 2002 and 9010,

hereby enters their appearance as attorneys for Creditor with regard to all matters and

proceedings, pleadings and complaints and adversary proceedings filed in connection with the

above-referenced case, showing counsel's name, office address and telephone number as follows:

                                     Natalie Brown, Esq.
                                   Rubin Lublin TN, PLLC
                                 119 S. Main Street, Suite 500
                                     Memphis, TN 38103
                                        (877) 813-0992
                                  nbrown@rubinlublin.com

and hereby requests that the Clerk of Court add the Law Firm to the mailing matrix for said

Creditor.
  Case 19-28593       Doc 15      Filed 11/21/19 Entered 11/21/19 15:32:16          Desc Main
                                    Document     Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that this request is made without submitting to the

jurisdiction of the Court, without waiving service of process or otherwise waiving any rights.


Respectfully submitted,

Rubin Lublin TN, PLLC

By:/s/ Natalie Brown
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor



                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served the foregoing by depositing same in the U.S.
Mail, with adequate postage affixed thereon to the said parties as follows:


Ted I. Jones, Esq.
Jones & Garrett Law Firm
2670 Union Ave., Ext.
Suite 1200
Memphis, TN 38104

United States Trustee, Trustee
Office of the U.S. Trustee
One Memphis Place
200 Jefferson Avenue, Suite 400
Memphis, TN 38103

This 21st day of November, 2019

/s/ Natalie Brown
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor
